     Case 2:10-cr-00159 Document 108 Filed 09/21/20 Page 1 of 4 PageID #: 479



                       UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT CHARLESTON



UNITED STATES OF AMERICA

v.                                   CRIMINAL ACTION NO. 2:10-00159

GUY W. ESCUE, III



            SUPERVISED RELEASE REVOCATION AND JUDGMENT ORDER
                      MEMORANDUM OPINION AND ORDER


             On September 21, 2020, the United States of America

appeared by Nicholas Miller, Assistant United States Attorney,

and the defendant, Guy W. Escue, III, appeared in person and by

his counsel, Paul E. Stroebel, for a hearing on the petition

seeking revocation of supervised release submitted by United

States Probation Officer Patrick M. Fidler.             The defendant

commenced a twenty-seven (27) month term of supervised release

in this action on January 16, 2020, as more fully set forth in

the Supervised Release Revocation and Judgment Order entered by

the court on August 23, 2019.


             The court heard the admissions of the defendant and

the representations and argument of counsel.
  Case 2:10-cr-00159 Document 108 Filed 09/21/20 Page 2 of 4 PageID #: 480



            For reasons noted on the record of this proceeding,

which are ORDERED incorporated herein by reference, the court

found by a preponderance of the evidence that the defendant has

violated the conditions of supervised release in the following

respects:   (1) the defendant committed violations of law in that

he unlawfully possessed a controlled substance inasmuch as on

March 10, 2020, he tested positive for methamphetamine, and the

defendant having admitted to the probation officer that he used

approximately one “line” of methamphetamine approximately two

days prior; (2) the defendant failed to participate in and

successfully complete the nine to twelve month program at

Recovery “U” in that he was admitted to the residential

substance abuse treatment program on January 16, 2020, and on

March 27, 2020, he was discharged from the program for leaving

the previous night without permission; (3) the defendant failed

to participate in counseling and drug screens at the court’s

contracted treatment provider as directed by the probation

officer on March 30, 2020, and since that date the defendant has

absconded from supervision; and (4) the defendant failed to

respond to the probation officer’s letter to him dated May 11,

2020, that was mailed to the address provided to the probation

officer by the defendant, the letter being returned to the

probation officer on May 19, 2020, as no such number; all as
                                     2
  Case 2:10-cr-00159 Document 108 Filed 09/21/20 Page 3 of 4 PageID #: 481



admitted by the defendant on the record of the hearing and all

as set forth in the petition on supervised release.


           And the court finding, as more fully set forth on the

record of the hearing, that the violations warrant revocation of

supervised release and, further, that it would unduly depreciate

the seriousness of the violations if supervised release were not

revoked, it is ORDERED that the supervised release previously

imposed upon the defendant in this action be, and it hereby is,

revoked.


           And the court having complied with the requirements of

Rule 32(a)(1)(B) and (C) of the Federal Rules of Criminal

Procedure, and finding, after considering the factors set forth

in 18 U.S.C. § 3583(e), that the defendant should be confined to

the extent set forth below, it is accordingly ORDERED that the

defendant be, and he hereby is, committed to the custody of the

United States Bureau of Prisons for imprisonment for a period of

TWELVE (12) MONTHS and ONE (1) DAY, with no further term of

supervised release imposed.



           On motion of the defendant in open court, the court

recommends that the Bureau of Prisons recalculate the

defendant’s good-time credit that he received on his original
                                     3
  Case 2:10-cr-00159 Document 108 Filed 09/21/20 Page 4 of 4 PageID #: 482



sentence of conviction in this case and, if he is found entitled

to credit not given him, that the credit be applied to the above

sentence imposed herein for violation of the conditions of his

supervised release.


          The defendant was remanded to the custody of the

United States Marshal.


          The Clerk is directed to forward copies of this

written opinion and order to the defendant, all counsel of

record, the United States Probation Department, and the United

States Marshal.


                            DATED:       September 21, 2020




                                     4
